           Case 1:18-mc-00545-LGS Document 97 Filed 03/11/21 Page 1 of 5




March 11, 2021

Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re:     Pescatore et al. v. Palmera Pineda et al. Case No. 18-mc-0545-LGS
        Stansell et al. v. FARC et al. Case No. 16-mc-405-LGS (Related Case):
        Joint status letter pursuant to Order Dkt. No. 96

Dear Judge Schofield:

                               1. Brief statement of the nature of the case

       The Pescatore plaintiffs are the widow, four children, and other family members of Frank
T. Pescatore, Jr., an American geologist who was kidnapped by the FARC terrorist organization
while he was working on an energy project in Colombia. After sending ransom demands to his
family in the United States, the FARC killed him and left his body in the Colombian jungle. In
2008, pursuant to the Anti-Terrorism Act (“ATA”), 18 U.S.C. § 2333(a), the Pescatore plaintiffs
sued the FARC and eventually obtained a judgment for $69 million. The FARC is a designated
Foreign Terrorist Organization (“FTO”) and the world’s largest supplier of cocaine. 1

        In 2018, the Pescatore plaintiffs registered their judgment against the FARC in this district
pursuant to 28 U.S.C. § 1963. They now seek turnover of blocked property held by multiple
garnishees and belonging to alleged FARC agents or instrumentalities in satisfaction of their
judgment pursuant to 18 U.S.C. § 2333(e) and § 201 of the Terrorism Risk Insurance Act
(“TRIA”), codified as 28 U.S.C. § 1610 note. Because other victims are also seeking to execute
on these same blocked assets, among other reasons, the garnishees will be filing interpleaders to
resolve the competing claims and obtain complete discharge of liability. See Stansell et al. v.
FARC et al., No. 16-mc-405; Caballero v. FARC, No. 1:20-mc-00249; and Caballero v. FARC,
No. 1:20-cv-11061 (removed by Lopez Bello). The plaintiffs in Pescatore and Stansell are
cooperating based on a joint prosecution and sharing agreement. The plaintiff in Caballero is not
a party in this case but is seeking to intervene.

         Because this case overlaps with Stansell, and the parties expect the substantive disputes to
be resolved as part of the interpleaders filed or to be filed in the Stansell matter, the parties hereby
incorporate the joint status letter that was filed in Stansell on February 25, 2021 that details the
related case history. Stansell, No. 16-mc-405, Dkt. No. 187 (“Stansell Letter”). The remainder of
this letter sets out the unique procedural history of the Pescatore case.


1
 These statements about the FARC and the merits of the underlying litigation are made only by Pescatore. Garnishees
have no information on the factual statements regarding Mr. Pescatore or the FARC and take no position on the legal
claims included in this paragraph. Intervenors Lopez Bello and Yakima do not admit or adopt the Pescatore statements
of the case or legal positions.
         Case 1:18-mc-00545-LGS Document 97 Filed 03/11/21 Page 2 of 5




        The parties in each turnover vary, but include: (i) the Pescatore plaintiff victims
(“Plaintiffs”); (ii) the blocked property owners alleged to be FARC agencies or instrumentalities;
and (iii) garnishees Citibank, N.A., Equiniti Trust Company, and Sumitomo Mitsui Banking
Corporation (the “Garnishees”) and potentially other garnishees. Each turnover motion concerns
different factual and legal issues, but the common issues include: (1) whether turnover of the
blocked assets complies with all requirements of § 201(a) of TRIA and other authorities; (2)
determining lien priority among the competing plaintiff judgment creditors; and (3) determining
whether the Garnishees are entitled to discharge in interpleader of all liability.

           2. Brief statements as to the basis of subject matter jurisdiction and venue

       Plaintiffs submit that this Court has subject matter jurisdiction pursuant to the Anti-
Terrorism Act (“ATA”), 18 U.S.C. § 2333 and § 2338; 28 U.S.C. § 1963; Fed. R. Civ. P. 69(a); §
201 of TRIA; Kirschenbaum v. 650 Fifth Ave. & Related Props., 830 F.3d 107, 132 (2d Cir. 2016);
and Stansell v. FARC, 771 F.3d 713, 737 (11th Cir. 2014). Plaintiffs assert that venue is proper
here because Garnishees all have their principal place of business operations here in this district,
and pursuant to 18 U.S.C. § 2334(a).

              3. (i) Brief description of motions that have been made and decided

        Judge Oetken previously: (i) issued a writ of execution based on his ex parte determination
that Lopez Bello and Yakima Trading are each an agency or instrumentality of the FARC “and
their blocked assets [at Citibank N.A.] are therefore subject to attachment and execution pursuant
to TRIA” [Dkt. No. 7]; and (ii) appointed a special process server to serve the writ on Citibank.
[Dkt. No. 7]. Subsequently, Lopez Bello moved to intervene, and the Court granted the
intervention on June 12, 2020 [Dkt. No. 11]. On August 17, 2020, Plaintiffs moved for turnover
of the blocked assets held at Citibank. [Dkt. No. 24]. Intervenors moved by letter to adjourn the
deadlines to respond to the turnover motion and for a status conference to enter a schedule for
discovery, and Plaintiffs and Citibank submitted responses. [Dkt. Nos. 28, 29, 33]. The case was
then reassigned to Judge Carter as related to Stansell and the parties stipulated to adjourn all
deadlines to respond to the Pescatore turnover motion until a briefing schedule is set by further
order of the Court. [Dkt. No. 35].

        After this case was reassigned, Judge Carter entered orders granting additional TRIA writs
of execution that are nearly identical to those in Stansell, based on ex parte determinations that
additional Venezuelan entities are agencies or instrumentalities of the FARC. Compare Pescatore
Dkt. Nos. 40, 58, 57 with Stansell Dkt. Nos. 114, 130, 131. Judge Carter also waived pre-motion
conferences to file new SDNY turnover motions, which were filed on January 15 and 19. Compare
Pescatore Dkt. Nos. 45, 60 with Stansell Dkt. Nos. 120, 133. On February 5, 2021, Judge Carter
entered an order adjourning the deadlines to respond to those additional turnover motions sine die.
[Dkt. No. 89]. Judge Carter requested briefing in two stages to address substantive questions raised
by the parties in preliminary letters to the Court. The parties have completed briefing on the first
stage questions.




                                                 2
         Case 1:18-mc-00545-LGS Document 97 Filed 03/11/21 Page 3 of 5




            3. (ii) Brief description of motions that any party seeks or intends to file

        In response to Plaintiffs’ pending turnover motions, the Garnishees intend to join the
Pescatore Plaintiffs as adverse claimants in interpleaders that have been or will be filed in Stansell.
In addition to requesting discovery regarding the basis for the agency or instrumentality
allegations, Lopez Bello intends to file dispositive motions (motion to dissolve and/or motion for
summary judgment) at the appropriate time to contest the preliminary ex parte findings of agency
or instrumentality and the entry of final judgment.

                           3. (iii) Brief description of pending motions

        On August 17, 2020, the Pescatore plaintiffs moved for turnover to enforce their judgment
against the blocked assets of Lopez Bello and Yakima Trading at Citibank. [Dkt. No. 24]. Because
this motion overlaps with a similar turnover motion filed by the Stansell plaintiffs (Stansell Letter
at 3), where the Pescatore plaintiffs had already been joined in interpleader, the Pescatore plaintiffs
requested an adjournment “until this Court can determine the most efficient and practical manner
to resolve the related cases that are now pending before it.” [Dkt. No. 29 at 2]. In response,
Citibank also supported a time extension so the Court could resolve these related legal issues in
Stansell first. [Dkt. No. 33]. On August 25, 2020, this case was reassigned to Judge Carter, and on
August 26, 2020, the parties stipulated to adjourn all deadlines to respond to the pending turnover
motion until a briefing schedule is entered by further order of the Court. [Dkt. No. 35]. No briefing
schedule has been entered on the Pescatore turnover motion.

       Additionally, like in Stansell, Judge Carter granted new motions for issuance of writs for
property belonging to several Venezuelans entities deemed to be “agencies or instrumentalities.”
Several motions for entry of turnover judgment under C.P.L.R. §5225 and 5227 are now pending
on these new SDNY writs that are nearly identical to those filed in Stansell:

      Compare Pescatore Dkt. Nos. 48, 72, 74 (Sumitomo Mitsui Banking Corp.) with Stansell
       Dkt. Nos. 121, 145, 147;
      Compare Pescatore Dkt. No. 64 (Equiniti Trust Company) with Stansell Dkt. No. 138;
      Compare Pescatore Dkt. Nos. 68, 70 (Citibank, N.A.) with Stansell Dkt. Nos. 141, 143.

         Garnishees, who are only neutral stakeholders with no interest in the funds, intended to
respond to the identical turnover motions filed by the Stansell and Pescatore plaintiffs, and
competing claims made by Caballero, by filing interpleaders in Stansell to join all potential adverse
claimants. The Pescatore plaintiffs have no objection to this approach. The Garnishees intend to
file responses to the turnover motions that include interpleader relief, but for the reasons explained
in the Stansell joint letter and in their pending letter request for a conference (Stansell Dkt. No.
167), the Garnishees seek clarification regarding how the Court would prefer such relief to be
sought. Accordingly, the parties respectfully request a conference to determine the procedure for
filing interpleaders and to enter an appropriate scheduling order for resolution of the turnover
motions and interpleaders.




                                                  3
             Case 1:18-mc-00545-LGS Document 97 Filed 03/11/21 Page 4 of 5




                      3. (ii) & (iv) Other Applications Expected from Future Parties

         Putative Intervenor Antonio Caballero has been granted leave to file a motion to intervene.
Pescatore/Stansell Dkt. Nos. 56/129, 82/162. Mr. Caballero is not currently a party in this action.
He has sought an extension of time to file his consolidated motion to intervene depending on
whether he is joined as an interpleader defendant. Pescatore/Stansell Dkt. Nos. 86/171.2 It is
expected that Mr. Caballero will assert the same issue addressed in the Stansell Lopez Bello Phase
I briefing: whether Plaintiffs’ treble damages are compensatory and fully recoverable under TRIA.
Mr. Caballero also seeks to challenge the venue of Plaintiffs’ execution as to Equiniti Trust
Company, a New York trust company. Garnishee Equiniti has yet to respond to Plaintiffs’ motion
for turnover. The Pescatore/Stansell plaintiffs will challenge Caballero’s judgment as void and
unenforceable for lack of personal jurisdiction over the FARC because Caballero and his father
were alien nationals who were not targeted as Americans.

                                                 4. Discovery issues

        On August 10, 2020, Lopez Bello requested a “status conference to set dates for discovery
and deadlines for dispositive motions at the close of discovery,” because it intends to seek
discovery, including depositions, from Citibank and other financial institutions. [Dkt. No. 28].
Lopez Bello will also seek discovery from Plaintiffs regarding the basis for their assertion of
agency or instrumentality. Plaintiffs contend that there are no disputed issues of fact concerning
Intervenors’ admitted ownership of the subject blocked account. [Dkt. No. 29]. Furthermore,
Plaintiffs assert that Lopez Bello and Yakima are collaterally estopped from challenging their
agency or instrumentality status because these issues were already resolved by the Southern
District of Florida. [Dkt. No. 25 at 7-10]. Lopez Bello and Yakima dispute that collateral estoppel
applies. Citibank opposes any additional discovery sought from Citibank as unnecessary and
burdensome, and sought a stay of discovery consistent with the stay of discovery entered in
Stansell pending resolution of the Phase I briefing. [Dkt. No. 33].

                                           5. Computation of damages

        The Stansell judgment (8 victims) was entered for $318,030,000 in compensatory damages,
and the Pescatore judgment (9 victims) was entered for $69,000,000. Pursuant to their Joint
Prosecution and Sharing Agreement, there remains outstanding on the combined
Stansell/Pescatore judgments $266,185,455.63. On January 22, 2021, Antonio Caballero filed an
amended writ stating that his original judgment of $140,189,001 had a present outstanding balance
of $130,389,067. Caballero v. FARC, C.A.D.C. Case 20-cv-7062, ECF 41-2. Lopez Bello disputes
that the entire judgment amounts are for “compensatory damages” and therefore, the full amounts
are not recoverable from Lopez as a purported agent or instrumentality. Lopez Bello and Yakima
also will be requesting a complete accounting of the monies collected and to be collected in these
proceedings and others as well as a copy of the “sharing agreement” between the Stansell and
Pescatore Plaintiffs.




2
    Caballero agrees that when joined as an interpleader defendant, his motion to intervene will be moot. Dkt. No. 86.

                                                            4
         Case 1:18-mc-00545-LGS Document 97 Filed 03/11/21 Page 5 of 5




                 6. A statement of procedural posture and upcoming deadlines

        As noted above, the Citibank/Lopez Bello turnover motion, [Dkt. No. 24], has been
adjourned by stipulation, has not been fully briefed, and no scheduling order has been entered.
Citibank, however, did file an amended interpleader pleading in Stansell that joins the Pescatore
plaintiffs as parties, Stansell, No. 16-mc-405, Dkt. No. 93, and a turnover motion related to those
assets had already been fully briefed in Stansell in the Southern District of Florida, and
supplemental briefing on the Phase I issues was completed in this District by August 2020.
Recently, Caballero served Citibank with a writ of execution relating to the same account and
Citibank intends to amend its interpleader claims to join the Caballero plaintiff.

       The Pescatore/Stansell plaintiffs represent that the blocked account owners on the new
SDNY writs were provided statutory notice of levy in compliance with CPLR 5232(c), and
separate notice of the turnover motions in compliance with CPLR 5225/5227. The Local Rule
deadlines for the account owners to respond to these turnover motions passed on or before
February 2, 2021. Plaintiffs agreed to extend the deadlines to respond to those motions until
February 12, 2021, and on February 5, the Court entered an order adjourning all deadlines sine
die. [Dkt. No. 89]. On February 17, 2021, Judge Carter was no longer assigned to this case.

                               7. Status of settlement discussions

        The Pescatore/Stansells and Caballero settled an interpleader previously in Florida, but
settlement discussions are premature here pending the filing of interpleaders. There have been no
settlement discussions with Garnishees. Lopez takes the position that Settlement discussions with
blocked parties and/or Garnishees are prohibited because of the OFAC sanctions and governing
regulations.

Respectfully,

/s/ Nathaniel Tarnor, for Pescatore Plaintiffs
/s/ Craig Cagney, for Citibank, N.A. (excluding Banco de Venezuela, S.A. interpleader)
/s/ Jeffrey Scott and Kerri Chewning, for Intervenors Samark Jose Lopez Bello & Yakima
Trading Co.




                                                5
